Cartwright and Carter, JJ., dissenting: The obvious purpose of the question, “Have you ever been declined or postponed by any company ?” was to ascertain whether any company engaged in the business of making contracts of life insurance had declined or postponed the applicant as not a suitable subject for insurance. For that purpose it made no possible difference to the parties whether the company rejecting or postponing the ap-, plicant had the name of life insurance company or not. The question did not use the restricted term “life insurance company,” but the words used were, “any company.” The Modern Woodmen of America, which had rejected the applicant, issued certificates which were essentially contracts of life insurance. Its contracts occupied the place of ordinary insurance policies and were contracts of insurance if considered apart from all merely arbitrary statutory classifications. (Rockhold v. Canton Masonic Benevolent Society, 129 Ill. 440.) The contracts between such organizations and their members are life insurance policies. (Railway Passenger Conductors’ Aid Ass’n v. Robinson, 147 Ill. 138; Lehman v. Clark, 174 id. 279; Supreme Order Iron Hall v. Grigsby, 178 id. 57; Joyce on Insurance, sec. 444.) We see no reason for restricting the language used by the parties to one class of companies furnishing life insurance. The information was important to the insurance company, and no less important if the company rejecting the applicant did not belong to a limited class of companies furnishing life insurance. It was, however, a life insurance -company for all purposes except that it was exempt from complying with the general Insurance law and was governed by a separate code of rules applicable to such companies. Railway Passenger Conductors’ Aid Ass’n v. Robinson, supra. Mr. Justice Hand, having been of counsel in the trial court, took no part in the consideration or decision of this case.